This is a suit on an open account for $211.59, alleged to be due by appellee to appellant for certain meats and groceries furnished by appellant to appellee as a member of the partnership of Harmon  Short. It was alleged that the residence of Harmon was unknown and that he was utterly insolvent. Judgment was sought against appellee as a member of the firm. Appellee denied that he had ever been a partner with Harmon. After hearing the testimony, the court instructed a verdict for appellee.
There was testimony tending to show that appellee was a member of the firm of Harmon  Short, and that the firm bought the goods from appellant. The court therefore erred in taking the case from the jury. In view of another trial, we will not discuss the facts, which raised issues that should have gone to the jury.
The judgment is reversed, and the cause remanded.